DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 12, line 2, “the” should be “The.” Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 1, lines 5-6, “the radio signal demodulated” should be “the demodulated radio signal”
in claim 1, lines 10-11, “the features of the respective group of waveform patterns calculated” should be “the calculated features of the respective group of waveform patterns”;
in claim 5, line 6, “the features of the groups of waveform patterns calculated” should be “the calculated features of the groups of waveform patterns.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-5, “same types” in claim 1, line 7 renders the respective claims indefinite (see also claim 2, lines 9-10; claim 3, lines 2-3; and claim 4, lines 1-2). It is unclear what constitutes “waveform patterns of same types” in a group. For example, what are the common characteristics or similarities that the “waveform patterns of same types” share in order to be classified into a group? 
With regard to claim 2, it does not make sense for “the process” to demodulate, identify and classify (see lines 4-11). Although “the process” can comprise these steps, “the process” is not a structural limitation that performs steps. 
In claim 2, it is also unclear how the demodulating, identifying and classifying relates to the steps of the process in claim 1, lines 2-11. Are these steps additional steps to those in claim 1 or do they further limit some of the steps? For example, is the “demodulates” in claim 2 an additional step to the “demodulating” in claim 1, lines 2-3 or does it further limit the “demodulating” in claim 1? Similarly, are there two classifying steps (see claim 1, lines 6-7 and claim 2, lines 8-11) or does claim 2 further limit the classifying step in claim 1?
With regard to claim 3, it does not make sense for “the process” to average waveform patterns. Although “the process” can comprise steps, “the process” is not a structural limitation that performs steps (e.g. average).
In claim 3, it is also unclear how “calculates a feature of the averaged waveform pattern” on line 3 relates to the calculating step in claim 1, lines 8-9. For example, is this an additional “calculating” step or does it further limit the calculating step in claim 1?
With regard to claim 4, it does not make sense for “the process” to calculate (see line 2). Although “the process” can comprise steps, “the process” is not a structural limitation that performs steps (e.g. calculate).
In claim 4, it is also unclear how the calculating by the process relates to the calculating step in claim 1, lines 8-9. For example, is this an additional “calculating” step or does it further limit the calculating step in claim 1? Furthermore, how does the “features” in claim 4 relate to “feature” in claim 1?
Claim 5 recites the limitation “the database unit” in line 5. There is insufficient antecedent basis for this limitations in the claim.
With regard to claim 5, it is also unclear how the performing step on lines 6-8 relates to the performing step in claim 1, lines 10-11. For example, is this an additional “performing” step or does it further limit the performing step in claim 1?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

b.	Maeda (US Patent No. 8,437,703 B2) discloses a receiver with a characteristic data extraction unit; and 
c.	Baxley et al. (US Patent No. 10,122,736 B2) discloses systems and methods for identifying radio transmissions associated with autonomous or remote-controlled vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/BETSY DEPPE/Primary Examiner, Art Unit 2633